DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 01/27/2022 and Thomas Declaration dated 01/31/2022 are acknowledged.  In the Amendment, claim 4 was cancelled, and claim 22 was newly added.  With Applicants’ persuasive remarks and the Examiner’s Amendment, which rejoins and amends claim 21, claims 1-3 and 5-22 have been allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 form.

Rejoinder
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn claim 21 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 02/05/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Furthermore, based on the allowability of claim 1, the species election requirement as set forth in the Office Action mailed on 02/05/2021 is hereby withdrawn.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Jeffrey McIntyre on 02/07/2021.
	The application has been amended as follows:
	Claim 21 has been amended to further clarify the invention.
	
	In claim 21, line 1, delete "cosmetic process for washing and/or conditioning, keratin materials, comprising the application to said materials of a composition according to claim 1, optionally followed by a leave-on time and/or a rinsing step and/or a drying step” and substitute therefor - - - cosmetic process for washing and/or 

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  as highlighted in the Thomas Declaration and demonstrated in Examples 1 and 2 of the present application, the inclusion of cationic polymers with charge density greater than or equal to 4 meq./g in compositions as claimed resulted in transparent compositions, whereas the inclusion of cationic polymers with charge density below 4 meq./g resulted in cloudy compositions.  Applicants persuasively demonstrated that these results could not have been expected or predicted before the effective filing date of the invention. Furthermore, while the closest prior art of record, Fack, teaches the inclusion of cationic polymers in cosmetic compositions, Applicants persuasively argued that nothing in Fack indicates any difference in compositions depending on selection of cationic polymer with specific charge density as claimed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-3 and 5-22 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615